Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00482-CR

                                       IN RE Eduardo A. TREVINO

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 14, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On July 15, 2019, relator filed a petition for writ of mandamus in this court asserting the

trial court has refused to rule on his “Original Petition for Declaratory Judgment.” On August 7,

2019, the trial court provided this court with a courtesy copy of an Order signed on August 7, 2019

dismissing relator’s “Original Petition for Declaratory Judgment” for lack of jurisdiction. Because

relator obtained a trial court ruling, we dismiss his petition for writ of mandamus as moot.

                                                         PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1999CR4085, styled The State of Texas v. Eddie A. Trevino, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding. Relator has also filed a
petition styled as Eduardo A. Trevino v. 144th Judicial District Court of Bexar County, San Antonio, Texas; et al.,
which was transferred to the 144th Judicial District Court.